389 U.S. 949
88 S.Ct. 313
19 L.Ed.2d 358
Alan McSURELY et al.v.Thomas B. RATLIFF et al.
No. ____.
Supreme Court of the United States
November 10, 1967

1
Arthur Kinoy, William M. Kunstler, Mortion Stavis and Dan Jack Combs, for applicants.


2
Solicitor General Griswold, for the United States.


3
The application for emergency relief presented to Mr. Justice Stewart, and by him referred to the Court, is granted to the extent that the seized documents shall remain in their present custody pending further proceedings in the United States District Court for the Eastern District of Kentucky. This order is conditioned upon the applicants presentation, within five days, to such District Court of any objections they may have to the validity of the subpoena duces tecum issued by the Permanent Subcommittee on Investigations of the Committee on Government Operations of the United States Senate and shall remain in effect pending the ruling of such District Court upon any such objections as may be presented.